Case 2:15-bk-12003-DPC   Doc 669 Filed 10/30/19 Entered 10/30/19 10:40:36   Desc
                          Main Document    Page 1 of 8
Case 2:15-bk-12003-DPC   Doc 669 Filed 10/30/19 Entered 10/30/19 10:40:36   Desc
                          Main Document    Page 2 of 8
Case 2:15-bk-12003-DPC   Doc 669 Filed 10/30/19 Entered 10/30/19 10:40:36   Desc
                          Main Document    Page 3 of 8
Case 2:15-bk-12003-DPC   Doc 669 Filed 10/30/19 Entered 10/30/19 10:40:36   Desc
                          Main Document    Page 4 of 8
Case 2:15-bk-12003-DPC   Doc 669 Filed 10/30/19 Entered 10/30/19 10:40:36   Desc
                          Main Document    Page 5 of 8
Case 2:15-bk-12003-DPC   Doc 669 Filed 10/30/19 Entered 10/30/19 10:40:36   Desc
                          Main Document    Page 6 of 8
Case 2:15-bk-12003-DPC   Doc 669 Filed 10/30/19 Entered 10/30/19 10:40:36   Desc
                          Main Document    Page 7 of 8
Case 2:15-bk-12003-DPC   Doc 669 Filed 10/30/19 Entered 10/30/19 10:40:36   Desc
                          Main Document    Page 8 of 8
